Order of the Supreme Court, Kings County, dated December 8, 1967, affirmed. In our opinion, there is no merit to appellant’s claim that he was deprived of the effective assistance of counsel or that his October, 1955 guilty plea was the product of unreasoning fear and coercion. Under all the circumstances, it appears the plea was voluntary and the result of a reasoned decision to avoid the risks incident to a trial on an indictment charging murder in the first degree. There was no denial of due process under the law then existing. Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.